                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Timothy Curtis Stoker,        )               JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                5:17-cv-00111-WCM
                                      )
                 vs.                  )
                                      )
         Nancy A. Berryhill,          )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 29, 2020 Order.

                                               December 29, 2020


                                            Signed: December 29, 2020




        Case 5:17-cv-00111-WCM Document 34 Filed 12/29/20 Page 1 of 1
